DAVID A. NELSON, Circuit Judge,
dissenting.
After reading the transcript of the testimony presented at trial, I am left with an abiding conviction that the trial judge came very close to the mark when he said, as he did say in his findings of fact, that the record is “devoid” of evidence that Sears discharged Mrs. Lewis because of her race.
The trial judge found, and I believe the record shows, that
“ ‘[i]t is uncontroverted that the defendant Sears, as a result of falling on harder times, changed its policy in January, 1983, so that there would be no more transfers for poor performers among full-time employees, but they would be discharged. This policy did not apply to part-time employees.”
The judge went on to say, in the penultimate paragraph of his findings of fact, that
“[r]ace was not a factor which made a difference in the decision to discharge plaintiff. Indeed, White, the store manager, who is black, detailed at length and in depth his care and concern for doing everything possible to maintain and/or increase the level of black employees in defendant’s Troy store, the second largest sales producer in the nation. As a matter of fact, in White’s desire to give her every chance and retain her as an employee, he procrastinated on at least two occasions from forwarding her name for termination. * * * To his credit, even though he knew he was losing credibility for his failure to carry through on her termination, he kept her on through the month of December [1983] knowing it was a good month for sales; and he hoped she would come through, which she did not.”
If the trial judge was correct in his view that the record in this case is “devoid” of any evidence of illegal discrimination against Mrs. Lewis, the judge had a duty either to direct a verdict in favor of Sears or to grant Sears’ motion for judgment non obstante veredicto. If the record was not totally devoid of evidence suggestive of unlawful discrimination, however, I am convinced that the trial court ought to have granted Sears’ motion for a new trial after the jury brought in a verdict for the plaintiff. The failure to order a new trial was, I believe, an abuse of discretion that ought to be corrected by this court. Perhaps I may be pardoned for offering a fairly detailed explanation of the reasons for my conclusion.
* * * * * *
Mrs. Lewis first applied for work at Sears on August 2, 1963 — a date prior to enactment of Michigan’s Elliott-Larsen Civil Rights Act and prior to enactment of the federal Civil Rights Act of 1964. Sears gave her a job. Mrs. Lewis became a stock person in the lingerie department of the store Sears was about to open in the greater Detroit community of Troy, Michigan.
*637In 1968 Mrs. Lewis applied for promotion to a sales job in the infants’ wear department. Sears promoted her.
In 1976 Mrs. Lewis applied for promotion to a job selling washers and dryers, “big ticket items” that Sears did an outstanding job of “pre-selling.” Again Sears promoted Mrs. Lewis. For the next seven or eight years she held one of the most desirable sales jobs in one of the largest Sears stores in the country.
Business at the Troy store was excellent during much of the decade of the ’70s, and no full-time big ticket salesperson was ever fired for poor performance until 1983. In July of that year, however, a white male, Mr. Kleczkowski, was let go because of consistently poor sales performance. Mr. Kleczkowski was the first to be dismissed for this reason, but not the last. The employment of another white male, Mr. Kern, was terminated in July of 1984 on the same grounds.
The dismissals of these salesmen, like the dismissal of Mrs. Lewis in February of 1984, occurred after an economic downturn that began toward the end of the 1970s and that hit the automobile capital of the United States especially hard. As explained by Mr. Machovec, a merchandising manager at the Troy store.
“expenses in the store were rising and the sales were falling and the unemployment was rising because of the oil prices, gasoline prices were up. People weren’t buying big cars. If they were buying anything at all, they were buying small ones and as that progressed the profits of Sears Roebuck diminished in the Detroit area as well as other areas but especially in Detroit.”
Initially, as Mr. Machovec went on to explain, “we did not lay off people, we kept people on the payroll and we talked to them about production and ‘If you are going to stay with Sears, you are going to have to give us the production we need to make money so we can stay open or none of us are going to have jobs.’ ” The Troy store did stay open, of course, but some consistently poor producers eventually lost their jobs. There is no persuasive evidence that they lost their jobs because Sears discriminated against black people.
At the end of 1980 the manager of the Troy store retired. He was replaced, effective January 1, 1981, by Mr. Eugene White — himself a black man. Mr. White had started with Sears as a porter and maintenance worker in 1956, and had gradually worked his way up through the ranks in a series of increasingly responsible positions.
The record suggests that Mr. White was more of a “disciplinarian” than his predecessor, and Mr. White had to face an economic environment considerably harsher than that which had prevailed in earlier years. As the decade of the 1980s progressed, Mr. White — and the Sears organization generally — began documenting and formally evaluating the performance of sales employees, trying to encourage poor performers to do better. The record does not indicate that Mr. White or anyone else participating in the evaluation process intended to deal more harshly with black people than with white people.
In June of 1982 — more than a year and a half before she was finally discharged— Mr. Lewis was summoned to a “deficiency interview” with Mr. White, Mr. Machovec, and the manager of Mrs. Lewis’ department. Mr. White (who was the head of the entire store, it will be recalled) was present because “we wanted the employee to realize the severity of the situation....”
The situation that led to the deficiency interview in June of 1982 was that in each of the preceding five months Mrs. Lewis had been ranked dead last, among all the salespeople in her division, in terms of total sales, in terms of sales per hour, in terms of merchandise units sold, and in terms of the dollar amounts of maintenance agreements sold on those units. The numbers were set out in a chart attached to a memorandum that was presented to Mrs. Lewis at the deficiency interview. The chart confirmed, as the memorandum, stated, that “Jeannette is clearly deficient to all other sales people and divisional standards....” The memorandum concluded with these words: “She must understand that contin*638ued sub-par performance will result in a loss of employment at Sears, Roebuck and Co.”
Mrs. Lewis was not singled out for a deficiency interview in 1982 because of her race; the testimony showed without contradiction that it was “[b]ecause she had a last rating to all the other people in the division that she worked in for approximately the first six months of the year." Mr. White evidenced no antipathy toward people of his own race, and when he was able to do so, he promoted them to better paying jobs. In the case of a black employee named Ardena Payne, for example, Mr. White testified that shortly after he became the manager of the Troy store the employee requested and received a promotion to a big-ticket sales job after an interview that Mr. White described as follows:
“She’s glad I’m at the store, number one, because of my race. And she feels, because of my race, that maybe we as blacks can get some breaks in the store. And I emphasized to Ardena that, yes, they will get some breaks, but you’ll have to earn them.”
It is abundantly clear that Mr. White was prepared to promote black people and to discharge white people; the test, in each case, was performance, not color.
Mrs. Lewis’ performance improved for a time after the deficiency interview in June of 1982, but it slipped again in 1983. Unfortunately for her, this was a period when economic conditions had finally forced Sears to get tougher on full-time salespeople who were consistently poor performers. Instead of transferring such people to lower paying jobs in other departments, Sears began to let the employees go if they could not improve their performance. In testimony that was “uncontroverted,” as the district court accurately stated, Mr. White stated, under oath, that
“in early '83 we store managers in the department group were instructed by our ... group manager, that we no longer keep malingerers on the payroll; that they either had to be productive workers or we had no room for them. And that we, as store managers, would have to take a tougher stand on the employees which we had. Either we had to ... train them and develop them to do the job, give them the opportunity to do that, to bring themselves up, [and] [i]f they could not do that, then we could no longer transfer these employees [to other departments.]”
The group manager did not reduce his instructions to writing, but Mr. White heard what was said, just as Mr. Machovec did. The fact that these instructions were oral rather than written hardly means that the store manager and his staff were at liberty to ignore them. Appellate judges, like law professors and law clerks, spend much of their time in a world made of paper; perhaps we sometimes need to remind ourselves that there exists a larger world where that which is real is not confined to that which is written.
Be that as it may, the paper record leaves no room for doubt that when measured against the performance of all the employees in her department, both full-time and part-time, Mrs. Lewis’ sales-per-hour performance for the entire year of 1983 put her exactly where she had been in the first half of 1982; she ranked last. The department, moreover, had become more than twice as big; in July of 1983 the group selling washers and dryers was combined with the group selling stoves, refrigerators, dishwashers, and other big ticket items. (Mrs. Lewis attributed her admittedly poor sales record to the combining of the departments, among other reasons; she was not familiar with the other product lines, and she testified to difficulty in acquiring the knowledge necessary to sell products with which she had not previously been familiar. The other members of her old department faced exactly the same problem, of course, but they dealt with it more effectively than she did.)
The paper record also shows that although Mrs. Lewis was repeatedly told she would be discharged if her performance did not improve promptly, Sears put off the actual termination month after month. Mr. White’s thinking on this is instructive. “I wanted to give her every chance to get up *639in the average,” he testified. After going through a whole series of memoranda on deficiency interviews conducted with Mrs. Lewis every month, Mr. White explained that
“December normally is a pretty good months [sic] in appliances, and I’m still hoping that she’s going to have a ... month to get her out of this. And I’m ... procrastinating and not acting on it. I’m trying to give her an administrative break, really, by not following through. I know I’m losing credibility with her because I’ve told her on at least two occasions that I was going to forward her file [to Sears’ Chicago headquarters for discharge action] if her performance doesn’t improve, and I’m not getting what I’m seeking really.
* % * sic * *
“Q. Now, you gave her these goals for December. Did she make them?
A. No, she didn’t.
Q. Did she say anything at the December review, that you can recall?
A. Again that, ‘I’m trying. I’m doing the best I can.’
Q. Why what did you tell her in response?
A. The same response, ‘Jeanette, you have to try harder.’ I spoke positive with Jeanette, never negatively. I always wanted her to work herself out of this here deficiency. I tried to instill confidence in her to go out and do the job. Her response is that, ‘I’m doing the best I can.’ I said, ‘Jeanette, this is the reason you’re here, because your best is not good enough.’ ”
Mr. White may not be the world’s greatest psychologist or greatest diplomat, and for Mrs. Lewis to be told, as she was told repeatedly, that “your best is not good enough” may well have been counterproductive. Mrs. Lewis’ testimony suggests that the repeated deficiency , interviews made her feel nervous and pressured, and perhaps they made it harder for her to improve her sales performance. To suppose that Mr. White was purposely trying to force Mrs. Lewis out of the Sears organization because of her race, however, would be absurd. Mr. White, as he testified, was well aware of the fact that
“there are [a] limited number of blacks that we have in a unit in commission selling [and firing a black was a negative] because I’m black. I have sensitivity towards that as well. But I must treat all my employees fairly and equal. And, as I said, its not fun for me to release any employee, regardless of whether ... white or black. But whenever you have [a] limited number of blacks in an organization and you have to release one of them, that hurts. You don’t have representation and that hurts deeply, so I had all the reasons for her to make it. I wanted her to make it. I wanted to be the one to say she made it. I didn’t want to be the one to say she failed.”
Mrs. Lewis concedes that her performance was deficient, and her only complaint of discrimination is that she was not given the opportunity to transfer to another department. This is an important point, and it bears repeating — Mrs. Lewis’ only complaint is that she was not allowed to transfer. As she herself testified, however, not once, in all of the meetings she had with her superiors over the year and half preceding the date of her discharge, did she ever request a transfer to another department. A transfer, Mr. White testified, would probably have cost her a 50% cut in pay. She did not request that, and Sears did not offer it.
It is true that on the day she was notified of her discharge Mrs. Lewis asked if she could not be put elsewhere in the store instead of being fired. She was told, she testified, that “we do not transfer anymore.” That is consistent with the policy established by the group manager in 1983. Moreover, as Mr. Machovec testified, “there weren’t any openings for full-time people in the store” in February of 1984. There was no evidence that any such opening existed. What the evidence did show was that not a single new full-time sales employee was hired for Sears’ Troy store in all of 1983, 1984 or 1985.
*640The only conceivable justification for submission of the plaintiffs Elliott-Larsen Act claim to the jury was that over a period of several years a handful of white employees whose sales performances were not uniformly stellar did move from one department to another. That evidence, as I read it, was not sufficient to support the jury’s verdict.
The first two transfers in question— those of Earl Lock and Daniel Kleczkowski —occurred prior to 1988, and thus have no real significance. Mr. White’s testimony clearly fixed January of 1983 as the month in which he received his instructions on transferring unproductive workers, and that testimony was uncontroverted.
The next transferred employee in question, Margaret Rock, had not consistently been the lowest performer in her department in 1981 and 1982, despite a serious illness in those years. Her performance had steadily improved in prior years. Ms. Rock was off on sick leave from May to October of 1983, and upon her return she was put to work selling cameras, rather than home appliances, because the camera department was where she was needed at that time. The uncontradicted evidence showed she was not transferred because of poor sales.
The next transferred employee, Vaclav Kalivoda, was one of the top salesmen in the store. The plaintiff herself agreed that this was true. Mr. Kalivoda’s only deficiency was in selling maintenance agreements. Sears had a written policy — a copy of which was received in evidence — that prohibited the discharge of salespersons solely because of poor performance on maintenance agreements. Upon his transfer, Mr. Kalivoda was replaced in the home appliance department by a black woman — a circumstance that does not, to my mind, evidence a bias on Sears’ part against persons of Mrs. Lewis' race and gender. (The black woman was still in that department at the time of trial, and was doing very well there, according to Mr. White.)
The next employee, Joanne Phillips, was promoted to the vacuum cleaner and sewing machine department in October of 1983 to replace a black woman who was being promoted out of that department to a better job. Ms. Phillips’ performance in vacuum cleaner sales improved as she gained experience there, and she was not given a single deficiency interview. No one ever threatened to fire her because of poor sales performance. It is true that she was transferred to another department in the fall of 1984, but Mr. White testified without contradiction that his store and one other in the Detroit group were participants in a test program that required him to select an employee for transfer to this particular department. Ms. Phillips was selected for transfer on the basis of her seniority, and the transfer was not viewed by her or by management as an alternative to discharge.
The final employee in question, Ms. Syl-vain, was a part-time employee. As a part-timer, she was subject to transfer in a way that Mrs. Lewis, a full-time employee, was not. The record established — again without contradiction — that the workload in different departments varied seasonally, and that part-time employees were routinely transferred from one department to another as departmental personnel needs expanded and contracted. Ms. Sylvain, as Mr. White testified, was transferred from the appliances department to the fine jewelry department, subsequent to Mrs. Lewis’ discharge, “because of the needs of the unit.” The Christmas selling season was approaching, and the sales manager responsible for the jewelry department wanted someone with experience in commission selling; Ms. Sylvain, a part-timer eligible for transfer, happened to be the one selected. Ms. Sylvain was not transferred for disciplinary reasons, Mr. White explained, but because she was needed in the jewelry department.
Mr. White testified as follows in explaining why it was part-timers who were transferred to meet changing seasonal needs:
“Q. You say the only ones you move in doing that are part-timers?
A. That's correct.
Q. Why? Why not move full-timers?
A. Well, there’s several reasons you wouldn’t move a full-timer. You *641use full-timers 40 hours a week, 52 weeks a year in a particular department. You depend on their product knowledge and they will be there through the peaks and valleys of all the business within the year. Part-timers understand and know that they will go to particular divisions during the peak, or someone gets ill, or if off on extended illness, that they will be subject to replace that part-timer or full-timer in a particular department. So we have more flexibility with part-time employees than we do in full-time, as far as moving them around to the stores’ needs.”
Nowhere in the record is there any hint that Mrs. Lewis ever asked to be placed on part-time status so as to be eligible for the kind of transfer received by Ms. Sylvain.
On balance, as I read the record in this case, the evidence that Mrs. Lewis was not a victim of racial discrimination is simply overwhelming. The loss of her job was a tragedy for Mrs. Lewis to be sure, and on an emotional level it is hard to fault the trial judge for entering judgment in her favor even though the judge himself did not believe that she was discriminated against improperly. Quite apart from the legality of the trial judge’s action, however, I must say that I think the social consequences of such decisions could prove unfortunate — and our compassion for the individual whose name we happen to know should not extinguish our compassion for those whose names are unknown to us, but who will nonetheless be affected by what we do.
If an employer who hires significant numbers of black or other minority employees finds that the courts are granting those employees life tenure regardless of their performance, it would not be irrational for the employer — or the employer’s competitors — to become as cautious as the law allows about offering jobs to minority applicants whose qualifications are in any way questionable. There are many job applicants whose performance would be hard to predict without giving them an opportunity to show what they can do on the job — and if those employees who do not work out well cannot be fired, is it not more likely that those who might work out well will not be hired in the first place?
Retailing is a highly competitive business, and no federal law can require the retailer who is permanently saddled with a sub-par sales force to grow and wax prosperous. Private-sector employers who do not prosper, in this country, do not hire people. What Sears told the work force in Troy is obviously true: “we need to make money so we can stay open or none of us are going to have jobs.” In the long run, it seems to me, decisions such as that made by the trial court in this case could well mean fewer jobs for those who need them most.
I would send the case back for a new trial, and I respectfully dissent from the panel’s decision not to do so.